Order entered August 11, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00374-CR

                               RODERICK BROWN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F11-56213-U

                                            ORDER
       This appeal follows the February 13, 2015 adjudication of appellant’s guilt and

sentencing. The only portion of the reporter’s record filed is from the 2012 plea proceedings. It

appears from the documents in the clerk’s record that a judge other than the presiding judge of

the 291st Judicial District Court conducted the adjudication hearing.

       Accordingly, the Court ORDERS Cheryl Dixon, as official court reporter of the 291st

Judicial District Court, to file, or coordinate the filing of, the reporter’s record of the February

13, 2015 adjudication proceeding. The reporter’s record of the February 13, 2015 hearing is due

within THIRTY DAYS of the date of this order.
       We DIRECT the Clerk to send copies of this order to Cheryl Dixon, official court

reporter, 291st Judicial District Court, and to counsel for all parties.

                                                       /s/     ADA BROWN
                                                               JUSTICE